981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Milton MCCRAY, Plaintiff-Appellant,v.Christopher J. ROMANO, Assistant Attorney General in hisindividual and official capacities, Defendant-Appellee.
No. 92-7061.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-92-1005-JH)
Milton McCray, Appellant Pro Se.
D.Md.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Milton McCray, a Maryland inmate, appeals from the district court's order dismissing his complaint brought under 42 U.S.C. § 1983 (1988) and denying his motion to vacate the judgment under Fed.  R. Civ. P. 59(e).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McCray v. Romano, No. CA-92-1005-JH (D. Md. Apr. 22 and Oct. 1, 1992).  We also deny McCray's motion for, and dispense with, oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED